Citation Nr: 1045647	
Decision Date: 12/06/10    Archive Date: 12/14/10	

DOCKET NO.  04-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection for 
status post paroxysmal humeral resection and tumor resection of 
the right shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The appellant had less than two months of active service with the 
United States Army from July 1980 to August 1980.  According to 
his DD-214, he was discharged because he did not meet procurement 
medical fitness standards.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the United 
States Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which declined to reopen a previously denied 
claim of service connection for the right shoulder disability.  

In May 2007 and January 2010, the Board remanded the matter for 
additional development and compliance with procedural 
requirements.  The case has been returned to the Board for 
appellate review.  

The Veteran was scheduled for a hearing before the Board, to be 
held at the RO, in September 2010.  He failed to report without 
explanation or attempt to reschedule.  His hearing request is 
therefore considered withdrawn.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The most recent final denial of the Veteran's claim was in an 
unappealed April 2002 Board decision which declined to reopen a 
previously denied claim of service connection for a right 
shoulder disability; the underlying denial was based on findings 
that the right shoulder disability had pre-existed service and 
was not aggravated by service.

2.  Evidence received since the April 2002 Board decision does 
not relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

The criteria for reopening of a previously denied claim of 
service connection for a right shoulder disability have not been 
met..  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhances VA's 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  It is codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with the provisions of 38 C.F.R. § 3.159(b)(1).

The case has been in appellate status for several years and the 
appellant has been provided with a number of letters, the content 
of which complies with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duties to notify and 
assist.  A multipart notice suffices so long as the notice 
affords the claimant understandable information and a meaningful 
opportunity to participate in the claims process.  Mayfield v. 
Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  In a letter 
dated in August 2007, the appellant was informed of the bases for 
the denials of the claims that had been previously denied, and 
that new and material evidence had to relate to those facts.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  He was told that 
his claim had been denied on several occasions in the past, 
including in 1992, 1993, 1998, and 2004.  He was told what he had 
to do to reopen his claim.  He was also informed of the reasons 
for the previous denials.  He was informed his right shoulder 
disability was shown to have existed prior to service and he was 
informed that he had had a number of problems with the shoulder 
subsequent to service, to include another injury.  The record 
also reveals that by letter dated in July 2007, he was provided 
information regarding assigned ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA 
notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a);  38 C.F.R. § 3.159.

With respect to the duty to assist, service treatment records 
have been obtained.  VA and private records have also been 
associated with the claims file.  A VA medical examination is not 
warranted because, in connection with a claim to reopen, the VCAA 
explicitly states that, regardless of any assistance provided to 
the claimant, VA does not have a duty to obtain a medical opinion 
if the claim is not reopened.  38 U.S.C. § 5103A(f) (West 2002); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  The Board notes that the 
record shows the appellant was recently scheduled for a hearing 
with a Veterans Law Judge at the Waco RO in September 2010.  
However, for whatever reason, he failed to report.  

In view of the foregoing, the Board finds that al necessary 
notification and development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), affirming 
Barnett v. Brown, 8 Vet. App. 1 (1995); see also Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104, 7105.  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating 
actions from which an appeal is not timely perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A Board 
decision becomes final as of the date of issuance.  38 C.F.R. 
§ 20.1100.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  


Evidence of record at the time of the last prior final decision 
denying service connection included service treatment records, 
lay statements, testimony during a March 1993 RO hearing, Social 
Security disability records, and VA and private medical records.

The Service Department records reflect the appellant was 
discharged because he did not meet procurement medical fitness 
standards.  

The service treatment records show that the appellant told the 
examiner at the time of the preenlistment examination that he had 
previously had surgery for calcium deposits on the right shoulder 
due to a basketball injury.  On entrance examination in April 
1980, he reported having or having had a tumor, growth, cyst, or 
cancer.  It was noted that he had had surgery for calcium 
deposits involving the right shoulder in January 1979 and January 
1980 as a result of the basketball injury and that there had been 
no tumor.  Current examination showed two 4-inch postoperative 
scars involving the right shoulder.  The appellant was referred 
to an orthopedic specialist for right shoulder evaluation.  On 
orthopedic examination in April 1980 he complained of pain in the 
right shoulder on exertion.  X-ray studies of the right shoulder 
showed visible exostosis, both new and old.  The assessment was 
right shoulder exostosis, probably of a recurring nature.  The 
orthopedist concluded, however, that the appellant was fit for 
service.  

On July 7, 1980, the appellant began active service.  On August 
1, 1980, he was seen for a complaint of pain in the right 
shoulder.  Examination at that time showed surgical scars on the 
upper right arm and a full range of motion.  He returned three 
days later to the physical therapy clinic and complained again of 
right shoulder pain for the past three weeks.  An impression was 
made of status post surgical repair of the right shoulder.  The 
same day he underwent orthopedic evaluation and X-ray studies 
showed numerous mobile calcific bodies in the right shoulder.  
The impression was snapping right scapula with questionable 
osteochondroma of the right scapula.

On August 12, 1980, his medical records were reviewed by the 
Entrance Physical Standards Board (EPSB), which found that he was 
medically unfit for enlistment in accordance with current medical 
fitness standards.  He was given a diagnosis of snapping right 
scapula with questionable osteochondroma of the right scapula, 
secondary to basketball injury in 1979 with surgical repair in 
1979 and 1980, removal of calcified loose bodies.  In the opinion 
of the evaluating physicians, the condition had existed prior to 
service.  Objective findings reportedly showed crepitance of the 
right scapula on abduction, well-healed scars under the right 
axilla, and normal range of motion.  The anterior portion of the 
right deltoid was atrophied.  X-ray studies showed calcified 
density over the glenoid region of the right shoulder.  The EPSB 
recommended that the appellant be separated from service.  

Records from a private facility reflected that prior to service, 
in January 1979, the appellant underwent removal of calcified 
masses from the upper right humerus.  He had no complications and 
was given a diagnosis of osteochondroma of the right proximal 
humerus.  

Post service medical records, both VA and private, show ongoing 
treatment and various surgeries with continuing right shoulder 
problems.  The records reflect that in January 1982, the 
appellant underwent resection and did well until October 1990 
when he was hit several times on the right shoulder by a co-
worker.  

Additional evidence before the Board in 1996 and again in 2002 
included lay statements and testimony from the appellant with 
regard to his right shoulder status.  The appellant has expressed 
several contentions, including one that carrying a backpack 
during boot camp aggravated his preexisting shoulder disability 
and that preservice surgeries had nothing to do with his 
incurrence of a new right shoulder disorder in service.  He has 
also argued that while he initially injured the right shoulder 
while playing basketball in 1979 before entering service, he was 
deemed sound at enlistment and suffered right shoulder pain in 
service after doing pushups and pull-ups and getting hit with an 
M-16 rifle thrown by his drill instructor.  

Evidence received since the final decision in 2002 includes 
additional statements from the appellant to the same effect as 
those previously of record.  These are essentially cumulative in 
nature and do not warrant reopening of the claim.  They are not 
new.  As they are redundant, the Board need not reach the 
question of competency.

Also added to the record is medical evidence pertaining to 
treatment and evaluation of the appellant at service private 
facilities, VA locations, and private facilities for various 
purposees in the past several years.  A number of these records 
refer to treatment and evaluation of disorders having nothing 
whatsoever to do with any right shoulder difficulties the Veteran 
might have been experiencing.  These items are not material on 
their face.

The recent medical evidence also shows the Veteran has a right 
shoulder disability, but does not address the question of a nexus 
to service.  It discusses current symptomatology without comment 
on the role of service in causing or aggravating those symptoms.  
It is not material, as it fails to address an unestablished fact.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, and 
does not serve to reopen the claim for service connection for a 
right shoulder disability.  38 U.S.C.A. §§ 5108, 7104, 7105; 
38 C.F.R. § 3.156(a).  Since the Board has found that the 
evidence is not new and material, no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).  


ORDER

New and material evidence not having been submitted, the claim is 
not reopened; the appeal is denied.


	                        
____________________________________________
	WILLIAM H. DONNELLY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


